Citation Nr: 1035223	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-05 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 
1969 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

As support for his claim, the Veteran testified at a September 
2008 hearing at the Board's offices in Washington, DC (Central 
Office hearing).  The undersigned Veterans Law Judge presided.

The Board subsequently, in March 2009, issued a decision 
concluding there was not new and material evidence and, 
therefore, denying the Veteran's petition to reopen his claim for 
service connection for PTSD.  He appealed the Board's decision to 
the U.S. Court of Appeals for Veterans Claims (Court/CAVC).

In April 2010, during the pendency of the appeal, the Veteran's 
attorney and VA's Office of General Counsel - representing the 
Secretary, filed a joint motion asking the Court to vacate the 
Board's decision and remand the claim for further development and 
readjudication.  The Court granted the joint motion for remand 
that same month and returned the file to the Board for compliance 
with directives specified.

And to comply with the Court's order, the Board in turn is 
remanding the claim to the RO.




REMAND

The report of a February 1996 VA psychiatric evaluation lists 
four possible stressors during the Veteran's service in Vietnam 
from March 1970 to February 1971 as potential causes of his PTSD:  
1) while at Engineer Hill the company came under fire and he 
discovered three bodies in a guard tower; 2) in a convoy from 
Basdogne to Phu Bai his friend from Baltimore was killed and he 
found his helmet with some organic matter inside; 3) while riding 
with his friend he opened fire on civilians and was later 
questioned by an officer regarding the deaths; and 4) he was 
aware of the fact that fellow soldiers raped and assaulted a 
Vietnamese woman.

During his more recent September 2008 hearing, the Veteran 
provided more specific details regarding these alleged events in 
service - particularly in Vietnam, which he believes caused his 
PTSD.  He also specified a timeframe, within approximately three 
months of when these events supposedly occurred, and he provided 
the names of two units in which he served - the 815th Engineer 
Battalion and the 5th Special Forces.  As well, he provided the 
general geographic locations of where these events occurred.  The 
Court-granted joint motion indicates it was then incumbent on the 
Board, with the benefit of this additional information, 
to contact the Joint Services Records Research Center (JSRRC) to 
try and corroborate these alleged stressors, and that failure to 
do so constituted a breach of the duty to assist the Veteran in 
developing his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); 
and Parlyzed Veterans of America v. Secretary of VA, 
345 F.3d 1334, 1353 (2003).

It further deserves mentioning that, since receiving the case 
back from the Court for this additional stressor development, the 
criteria for verifying non-combat stressors (and those not 
predicated on prisoner of war (POW) status or personal/sexual 
assault) have been revised.  See 75 Fed. Reg. 39843 (also 
correcting the effective date of this change from July 12 to 13, 
2010).  So to the extent the Veteran's stressors are impacted by 
these changes to 38 C.F.R. § 3.304(f)(3), the claim should be 
readjudicated in light of these amended criteria.

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.	Submit the Veteran's claimed stressors to 
the JSRRC for independent verification (as 
necessary, if not covered by the recent 
amendments to 38 C.F.R. § 3.304(f)(3)).  
He alleges the following events occurred 
during his tour in Vietnam and caused his 
PTSD:

(i) March-June 1970, Pleiku, on or near Engineer Hill, 
with the 815th Engineer Battalion, bodies were found 
at a rock quarry and he witnessed them being 
transported

(ii) May-July 1970, between Basdogne and Phu Bai, also 
with 815th Engineer Battalion, his convoy was attacked 
and his friend from Baltimore whose name he does not 
remember was killed

(iii) June 10, 1970, between Bao Loc and Kontum, with 
the 5th Special Forces, he was riding in a truck with 
a friend when he fired upon civilians; he was later 
questioned by officers regarding deaths of women and 
children and threatened with administrative action

(iv) June-August 1970, Kontum, also with 5th Special 
Forces, he became aware that a Vietnamese woman had 
been raped and assaulted by his fellow soldiers; he 
also claims other Vietnamese women had been pushed off 
guard towers and burned



2.	Then readjudicate the claim for service connection for 
PTSD in light of the additional evidence - and with 
consideration of the recent changes to 38 C.F.R. 
§ 3.304(f)(3) regarding not needing to independently 
verify certain types of stressors.  If the claim is 
not granted to the Veteran's satisfaction, send him 
and his attorney a supplemental statement of the case 
(SSOC) and give them an opportunity to submit 
additional evidence and/or argument in response before 
returning the file to the Board for further 
consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


